Citation Nr: 0826710	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February to November 
1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The claims were previously denied in unappealed 
rating decisions in November 1983 and September 1995.  The RO 
denied reopening both claims in the August 1998 rating 
decision and the veteran appealed the case to the Board which 
denied reopening the claims in a March 2000 decision.  That 
decision was appealed to the United States Court of Appeals 
for Veterans' Claims (CAVC) and the CAVC remanded the case to 
the Board in May 2001 for compliance with the Veterans' 
Claims Assistance Act of 2000 (VCAA).  The Board again denied 
reopening the claims in May 2002.  The veteran again appealed 
to the CAVC which remanded the case to the Board for 
compliance with the VCAA in February 2003.  The Board 
remanded the claims to the RO in July 2003 for compliance 
with the VCAA and then denied reopening the claims when they 
were returned to the Board in May 2005.  The Board's May 2005 
decision was also appealed to the CAVC which again remanded 
the case in a December 2006 decision for proper VCAA 
compliance.  The Board remanded the case to the RO most 
recently in July 2007 for the issuance of another letter in 
order to ensure compliance with the VCAA.  Unfortunately, as 
discussed below, the letter issued did not fulfill VA's duty 
to notify and the case must again be remanded for the 
issuance of another letter to ensure full compliance with the 
VCAA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2006 remand, the CAVC stated that the veteran 
must receive notice of what is necessary to substantiate his 
claims to reopen.  As claims can be reopened upon the 
presentation of new and material evidence, he needed to be 
notified of the standard evidence must meet to qualify as new 
and material evidence.  Specifically, the CAVC noted that, as 
his claims to reopen were received prior to the changes to 
the applicable regulation, see 38 C.F.R. § 3.156(a), on 
August 29, 2001, the proper standard for new and material 
evidence was the standard in place prior to the change in 
regulation.  The Board's July 2007 remand instructed the RO 
to issue a letter with the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  The subsequent letter 
issued to the veteran did not include the proper standard.

The CAVC defined both the old and new standards in the 
December 2006 remand.  The CAVC noted that the old standard, 
that in effect in this case, defined new and material 
evidence as "evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Whereas, 
the new standard for new and material evidence is defined as 
"evidence that relates to an unestablished fact necessary to 
substantiate the claim, and that new and material evidence 
must raise a reasonable possibility of substantiating the 
claim."

The September 2007 letter issued to the veteran in response 
to the Board's July 2007 remand include only the definition 
for new and material evidence as one where evidence "must 
raise a reasonable possibility of substantiating your 
claim." However, the pre-August 29, 2001 definition 
requested in the July 2007 Board remand was not included.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, a new letter must be issued which contains the 
correct standard for new and material evidence as is 
applicable in this case.

Accordingly, the case is REMANDED for the following action:

1.  Per Stegall v. West, 11 Vet. App. 268 
(1998), issue the veteran a letter 
notifying him of the correct standard for 
new and material evidence in this case.  
This letter must therefore define new and 
material evidence as seen in 38 C.F.R. 
§ 3.156(a) prior to August 29, 2001 which 
contained, in pertinent part, the 
definition of new and material evidence as 
"evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative or redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim." Full compliance with Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) is 
required.
 
2.  After allowing an appropriate period 
for response by the veteran, readjudicate 
the claims on appeal and if either remains 
denied, issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

